                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISON
                                  Civil Action No.: 3:17-CV-00652


 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                           Plaintiffs,           DECLARATION OF DAVID E.
                                                      ARMENDARIZ
       v.
                                                        EXHIBIT 1
 FRITO-LAY NORTH AMERICA, INC.,

                           Defendant.




01313-001/00172571-1
      Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 1 of 41
             Case: 16-2497     Document: 109      Page: 1    Filed: 03/01/2017


                                       16-2497




                             d
                                         IN THE


          United States Court of Appeals
                          FOR THE FEDERAL CIRCUIT



                                   CONVERSE, INC.,
                                                                                 Appellant,
                                         —v.—

                         INTERNATIONAL TRADE COMMISSION,
                                                                                 Appellee,
   SKECHERS U.S.A., INC., WAL-MART STORES, INC., NEW BALANCE ATHLETICS, INC.,
  fka New Balance Athletic Shoe, Inc., HU LIQUIDATION, LLC, fka Highline United LLC,
                                                                               Intervenors.

             ON APPEAL FROM THE UNITED STATES INTERNATIONAL TRADE COMMISSION
                                INVESTIGATION NO. 337-TA-936



     BRIEF OF AMICI CURIAE ALL MARKET INC., CASE-MATE INC.,
     GENERAL MILLS, INC., HERMAN MILLER, INC., HONEYWELL
 INTERNATIONAL, INC., MARK ANTHONY INTERNATIONAL SRL, OWENS
 CORNING INTELLECTUAL CAPITAL, LLC, PRINCETON VANGUARD, LLC
     AND SNYDER’S-LANCE, INC. IN SUPPORT OF CONVERSE, INC.




                                                   DAVID H. BERNSTEIN
                                                   DEBEVOISE & PLIMPTON LLP
                                                   919 Third Avenue
                                                   New York, New York 10022
                                                   (212) 909-6000
                                                   Counsel for Amici Curiae



February 3, 2017



      Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 2 of 41
           Case: 16-2497     Document: 109     Page: 2    Filed: 03/01/2017



                          CERTIFICATE OF INTEREST
       Counsel for amici curiae All Market Inc., Case-Mate Inc., General Mills,
Inc., Herman Miller, Inc., Honeywell International Inc., Mark Anthony
International SRL, Owens Corning Intellectual Capital, LLC, Princeton Vanguard,
LLC, and Snyder’s-Lance, Inc., certify the following:


1.   The full name of every amicus curiae represented by me is:

        All Market Inc.
        Case-Mate Inc.
        General Mills, Inc.
        Herman Miller, Inc.
        Honeywell International Inc.
        Mark Anthony International SRL
        Owens Corning Intellectual Capital, LLC
        Princeton Vanguard, LLC
        Snyder’s-Lance, Inc.

2.   The name of the real parties in interest (if the party named in the caption
     above is not the real party in interest) represented by me are:

        Not applicable.

3.   All parent corporations and any publicly held companies that own 10 percent
     or more of the stock of an amicus curiae represented by me are as follows:

        Mark Anthony International SRL is a direct wholly-owned subsidiary of
        Mark Anthony Presents…Inc., a private company.

        Owens Corning Intellectual Capital, LLC is a direct wholly-owned
        subsidiary of Owens Corning, a publicly traded company.

        Princeton Vanguard, LLC is an indirect wholly-owned subsidiary of
        Snyder’s-Lance, Inc., a publicly traded company.

        No other amicus curiae has parent corporations or publicly held companies
        that own 10 percent or more of their stock.




     Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 3 of 41
           Case: 16-2497    Document: 109     Page: 3   Filed: 03/01/2017




4.   The names of all law firms and the partners or associates appearing for the
     amici curiae now represented by me in the trial court or are expected to appear
     in this Court are:

        David H. Bernstein
            Counsel of Record
        DEBEVOISE & PLIMPTON LLP
        919 Third Avenue
        New York, NY 10022
        (212) 909-6000
                                                   Respectfully submitted,


Date: February 3, 2017
                                                   /s/ David H. Bernstein
                                                   David H. Bernstein
                                                         Counsel of Record
                                                   DEBEVOISE & PLIMPTON LLP
                                                   919 Third Avenue
                                                   New York, NY 10022
                                                   (212) 909-6000




                                         2
     Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 4 of 41
             Case: 16-2497         Document: 109              Page: 4        Filed: 03/01/2017



                                   TABLE OF CONTENTS
                                                                                                               Page

I.      UNDER THE LANHAM ACT, CHALLENGERS SQUARELY
        BEAR THE BURDEN OF PROOF WHEN ATTACKING THE
        VALIDITY OF A REGISTERED MARK..................................................4

II.     A STRONG PRESUMPTION OF VALIDITY BENEFITS
        TRADEMARK OWNERS AND CONSUMERS. ....................................14

        A.    Trademarks are critical to brands and their consumers, reflected
              in massive investment in trademarks in the modern economy. ..........14

        B.    Efficient and predictable trademark enforcement rights add
              value for businesses and consumers....................................................19

        C.    The ITC’s legal errors promise to increase costs and
              unpredictability for trademark owners and consumers. ......................22

              1.      Evidence of third-party use must be weighed with
                      caution .......................................................................................23

              2.      Evidence of secondary meaning is time sensitive and
                      should be weighed accordingly.................................................26

              3.      Surveys should be weighed alongside traditional forms of
                      evidence. ...................................................................................27




                                                       i
      Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 5 of 41
              Case: 16-2497          Document: 109          Page: 5       Filed: 03/01/2017



                                   TABLE OF AUTHORITIES

                                                                                                    Page(s)
CASES
Apple Inc. v. Samsung Elecs. Co. Ltd.,
  786 F.3d 983 (Fed. Cir. 2015) ..............................................................................6

Cartier, Inc. v. Sardell Jewelry, Inc.,
  294 F. App’x 615 (2d Cir. 2008) ........................................................................25

Centaur Commc’ns., Ltd. v. A/S/M Commc’ns., Inc.,
  830 F. 2d 1217 (2d Cir. 1987) ............................................................................28

Cerveceria Centroamericana, S.A. v. Cerveceria India, Inc.,
  892 F.2d 1021 (Fed. Cir. 1989) ............................................................................5

Cold War Museum, Inc. v. Cold War Air Museum, Inc.,
  586 F.3d 1352 (Fed. Cir. 2009) ........................................................................5, 7

Commerce Nat’l. Ins. Servs., Inc. v. Commerce Ins. Agency, Inc.,
  214 F.3d 432 (3d Cir. 2000) ...............................................................................29

Cunningham v. Laser Golf Corp.,
  222 F.3d 943 (Fed. Cir. 2000) ..............................................................................5

Door Sys., Inc. v. Pro-Line Door Sys., Inc.,
  83 F.3d 169 (7th Cir. 1996) ..........................................................................10, 12

Gen. Motors Corp. v. Lanard Toys, Inc.,
  468 F.3d 405 (6th Cir. 2006) ..............................................................................29

Han Beauty, Inc. v. Alberto-Culver Co.,
  236 F.3d 1333 (Fed. Cir. 2001) ..........................................................................24

In re Hehr Mfg. Co.,
    279 F.2d 526 (C.C.P.A. 1960) ............................................................................12

Lexington Mgmt. Corp. v. Lexington Capital Partners,
   10 F. Supp. 2d 271 (S.D.N.Y. 1998) ..................................................................24

New York City Triathlon, LLC v. NYC Triathlon Club, Inc.,
  704 F. Supp. 2d 305 (S.D.N.Y. 2010) ................................................................25


                                                      ii
     Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 6 of 41
               Case: 16-2497            Document: 109           Page: 6        Filed: 03/01/2017



Palm Bay Imports, Inc. v. Veuve Clicquot Ponsardin Maison Fondee En 1772,
   396 F. 3d 1369 (Fed. Cir. 2005) .........................................................................24

Park ‘N Fly, Inc. v. Dollar Park & Fly, Inc.,
  469 U.S. 189 (1985)......................................................................................12, 14

Perma Ceram Enters., Inc. v. Preco Indus. Ltd.,
   23 U.S.P.Q.2d 1134 (T.T.A.B. 1992) .................................................................27

Playboy Enters., Inc. v. Chuckleberry Publ’g, Inc.,
   486 F. Supp. 414 (S.D.N.Y. 1980) .....................................................................25

Scarves by Vera, Inc. v. Todo Imports Ltd.,
   544 F.2d 1167 (2d Cir. 1976) .............................................................................24

West Fla. Seafood, Inc. v. Jet Rests., Inc.,
  31 F.3d 1122 (Fed. Cir. 1994) ..............................................................................5

Yamaha Intern. Corp. v. Hoshino Gakki Co., Ltd.,
  840 F. 2d 1572 (Fed. Cir. 1988) .............................................................10, 12, 28

FEDERAL STATUTES
15 U.S.C. § 1057(b) .......................................................................................5, 6, 8, 9

15 U.S.C. § 1115(a) ...........................................................................................5, 6, 9

RULES
Fed. R. App. P. 29(c)(5).............................................................................................1

OTHER AUTHORITIES
George A. Akerlof, The Market for “Lemons”: Quality Uncertainty and the
  Market Mechanism,
  84 Q. J. Econ. 488 (1970) ...................................................................................15

Barton Beebe, An Empirical Study of the Multifactor Tests for Trademark
   Infringement,
   94 Cal. L. Rev. 1581 (2006) ...............................................................................21

Charles L. Cook & Theodore H. Davis, Jr., Litigating the Meaning of “Prima
  Facie Evidence” Under the Lanham Act: The Fog and Art of War,
  103 Trademark Rep. 437 (2013)...........................................................................9

                                                         iii
     Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 7 of 41
              Case: 16-2497            Document: 109           Page: 7        Filed: 03/01/2017



Courts & Tribunals Subcommittee of the International Trademark
  Association, Report on Best Practices in Conducting Surveys in
  Trademark Matters (2013)..................................................................................20

Richard W. Goldstein & Donika P. Pentcheva, 2015 Report of the Economic
   Survey, American Intellectual Property Law Association..................................19

William M. Landes & Richard A. Posner, The Economics of Trademark Law
  78 Trademark Rep. 267 (1988)...............................................................15, 16, 19

Tony Lisanti, Top 150 Global Licensors, License! Global, May 2016...................18

J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition
    (4th ed. 2016) ................................................................................6, 12, 26, 29, 30

Matthew Shum, Does Advertising Overcome Brand Loyalty? Evidence from
  the Breakfast-Cereals Market,
  13 J. of Econ. & Mgmt. Strategy 241 (2004) .....................................................16

World Intellectual Property Organization, World Intellectual Property
  Report: Brands – Reputation and Image in the Global Marketplace,
  WIPO Economics & Statistics Series, 2013...........................................14, 17, 18




                                                        iv
     Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 8 of 41
             Case: 16-2497    Document: 109    Page: 8    Filed: 03/01/2017



             STATEMENT OF INTEREST OF THE AMICI CURIAE1
         Amici represent a cross-section of substantial companies, representing many

sectors of the economy and serving consumers at all economic levels. Each

amicus operates a business that depends on registered trademarks that are reliably

enforceable. Among amici’s trademarks are VITA COCO, CASE-MATE,

CHEERIOS, PILLSBURY, HÄAGEN-DAZS, ANNIE’S, BETTY CROCKER,

BISQUICK, HERMAN MILLER, AERON, EAMES, HONEYWELL, LYRIC,

MIKE’S HARD LEMONADE, OWENS CORNING, PRETZEL CRISPS,

SNYDER’S OF HANOVER, LANCE, EMERALD, and POP-SECRET. Without

such marks, amici could not create and sustain the value they contribute in the

competitive U.S. and global economies. Amici are acutely aware of the adverse

impacts to trademark registrants, consumers and the marketplace that will flow

from the doctrinal errors reflected in the opinion below, if not corrected by this

Court.




1
  In accordance with Federal Rule of Appellate Procedure 29(c)(5), amici curiae
state that this brief was authored solely by All Market Inc., Case-Mate Inc.,
General Mills, Inc., Herman Miller, Inc., Honeywell International Inc., Mark
Anthony International SRL, Owens Corning Intellectual Capital, LLC, Princeton
Vanguard, LLC, and Snyder’s-Lance, Inc., and their counsel, and no part of this
brief was authored by counsel to a party. No party or counsel for a party made a
monetary contribution intended to fund the preparation or submission of this brief.
No person other than amici curiae and their counsel made such a monetary
contribution to its preparation or submission.


                                           1
    Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 9 of 41
           Case: 16-2497     Document: 109     Page: 9    Filed: 03/01/2017



                           SUMMARY OF ARGUMENT
      Predictably enforceable trademarks are important to amici, and to their

consumers, because they are crucial to fair competition in the marketplace.

Trademarks – including the unique and distinctive designs that serve as indicators

of source – distinguish the products of different producers, help consumers easily

find the products they are looking for, and efficiently communicate both source

and quality to consumers. These valuable benefits are provided by both

unregistered and registered marks, but registered trademarks enjoy special benefits

including, most critically to this case, a presumption of validity. That presumption

attaches after a mark has gone through the registration process – a process that

includes substantive review by the U.S. Patent and Trademark Office (“PTO”) and

publication in the Official Gazette.

      The registration process puts the marketplace on notice of the trademarks

and provides competitors with an opportunity to challenge any marks that might

otherwise be improvidently registered. The presumption of validity that attaches is

rebuttable – including, for example, by showing that a trademark has become

generic or has been abandoned. But subject to such rebuttal, the presumption of

validity serves the valuable function of enhancing predictability and stability of

trademarks. The robustness of the presumption makes marks easier to enforce, and




                                          2
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 10 of 41
          Case: 16-2497     Document: 109      Page: 10   Filed: 03/01/2017



thus more valuable to license and to sell, for brand owners. This, in turn, makes

marks more reliable as source and quality indicators for consumers.

      Amici are concerned that the decision below by the International Trade

Commission (the “Opinion” of the “ITC”) makes a number of doctrinal errors that

significantly undercut the presumption of validity. The Opinion did not clearly

shift the burden of persuasion to the parties challenging the validity of the

registered trademark. Rather, the ITC suggested it was unnecessary to distinguish

between the burden of persuasion and the much lighter burden of production. In

the analysis that followed, however, the ITC evaluated the evidence only as it

tended to weigh for or against an affirmative “finding of secondary meaning”

instead of requiring the challengers to prove its absence. The net effect of this

approach, if accepted, would be a regime where the challenger can turn trademark

disputes into a toss-up simply by producing some evidence of invalidity. This

approach not only departs from the majority rule, but its narrow view of the

presumption of validity threatens to make trademark disputes more costly and less

predictable.

      The Opinion compounds this core doctrinal error in three other ways. First,

it effectively requires mark owners to police third-party usage of their marks to a

degree that is burdensome and impractical. Second, it assesses the acquisition of

secondary meaning at the wrong time for purposes of its finding that the registered



                                          3
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 11 of 41
           Case: 16-2497     Document: 109      Page: 11    Filed: 03/01/2017



trademark is invalid. Third, it elevates survey evidence from the important role

that it plays in appropriate trademark cases to the status of a virtual requirement in

routine disputes about validity – suggesting that expert evidence developed years

later can and should routinely overcome the PTO’s contemporaneous conclusion

that the mark is distinctive at the time of registration.

       Each of these legal errors by the ITC is certain to directly and substantially

increase the cost of trademark enforcement and decrease its predictability. This is

inconsistent with the purposes of the presumption. The ITC’s approach would

deprive mark owners and consumers of the benefits that – as a matter of law and

sound policy – the presumption of validity is designed to afford. These are

doctrinal errors with major commercial consequences, and they should be

corrected by this Court.



                                    ARGUMENT

I.     UNDER THE LANHAM ACT, CHALLENGERS SQUARELY BEAR
       THE BURDEN OF PROOF WHEN ATTACKING THE VALIDITY
       OF A REGISTERED MARK.
       Like any registered mark, the design mark at issue here (registered in 2013)

is entitled to the presumption of validity. In particular, Section 7(b) of the Lanham

Act provides that registration is “prima facie evidence” of the validity of the

underlying mark. Among other things, this means that the mark either is inherently



                                            4
     Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 12 of 41
            Case: 16-2497    Document: 109     Page: 12    Filed: 03/01/2017



distinctive or, as here, has acquired distinctiveness (also known as secondary

meaning).

      The central legal question raised by the Opinion is the meaning of the phrase

“prima facie evidence.” This Court has already answered that question,

consistently with the majority of other Circuits: the presumption of validity

requires a challenger to bear the burden of proof to invalidate a registered mark

(e.g., because the mark is merely descriptive and lacks secondary meaning). See

Cold War Museum, Inc. v. Cold War Air Museum, Inc., 586 F.3d 1352, 1356 (Fed.

Cir. 2009) (“A mark registered on the Principal Register is presumed to be valid.

15 U.S.C. § 1057(b). Due to this presumption of validity, the burden of persuasion

in a cancellation proceeding rests on the party seeking to cancel the registration.”);

Cunningham v. Laser Golf Corp., 222 F.3d 943, 945 (Fed. Cir. 2000) (“The party

seeking cancellation must prove . . . that there are valid grounds for canceling the

registration.”); West Fla. Seafood, Inc. v. Jet Rests., Inc., 31 F.3d 1122, 1125 (Fed.

Cir. 1994) (“[A] presumption of validity attaches to a . . . registration, and the party

seeking cancellation must rebut this presumption by a preponderance of the

evidence.”) (citing 15 U.S.C. § 1057(b)); Cerveceria Centroamericana, S.A. v.

Cerveceria India, Inc., 892 F.2d 1021, 1023 (Fed. Cir. 1989) (“Because a

trademark owner’s certification of registration is ‘prima facie evidence of the




                                           5
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 13 of 41
          Case: 16-2497     Document: 109      Page: 13    Filed: 03/01/2017



validity of the registration’ . . . the burden of proof is placed upon those who seek

cancellation.”) (quoting 15 U.S.C. § 1057(b)).

      In other words, to prevail in challenging the validity of a registered mark on

the ground that the mark is merely descriptive, the challenger must come forward

with evidence that affirmatively proves, by a preponderance, that the mark lacks

secondary meaning. See generally 6 J. Thomas McCarthy, McCarthy on

Trademarks and Unfair Competition § 32:138 (4th ed. 2016) (First, Second, Sixth,

Eighth, Tenth and Federal Circuits consistently follow the “Majority Rule” that the

presumption imposes a burden of proof squarely on a party challenging a

registered trademark). The alternative view – that the Lanham Act’s presumption

shifts only the burden of production – has been followed by courts in the Fourth,

Fifth, Seventh and Ninth Circuits. Id. (noting this as the “Minority Rule”).2

      The distinction between burden of persuasion and burden of production has

enormous practical impact that the Opinion of the ITC disregards. “Persuasion”

means that the burden rests firmly and persistently with the challenger, such that


2
      The Opinion appears to read this Court’s decision in Apple Inc. v. Samsung
      Elecs. Co. Ltd., 786 F.3d 983 (Fed. Cir. 2015), a patent dispute, as an
      endorsement of the Minority Rule. Amici respectfully suggest that the brief
      discussion in the Apple case could not have been meant to overrule this
      Court’s own precedent on this critical issue. In any event, Apple is properly
      read as limited to stating the law of the Ninth Circuit and not this one. Id. at
      990 (“we look to the law of the regional circuit where the district court
      sits”).


                                          6
    Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 14 of 41
          Case: 16-2497      Document: 109     Page: 14    Filed: 03/01/2017



disputes where the evidence is mixed will generally tend to be resolved in favor of

the registrant. In contrast, “production” means that if a challenger musters some

evidence of invalidity, the dispute is pushed to equipoise – greatly increasing the

decision-maker’s discretion and creating significant incentive for the registrant to

settle (or to not enforce in the first place). The choice of burden thus is not an

academic difference, but one that in amici’s experience and judgment will often be

case-determinative. See, e.g., Cold War Museum, 586 F.3d at 1359 (reversing due

to assessment that challenger failed to meet its burden of proving the absence of

acquired distinctiveness).

      Consistent with this Circuit’s caselaw, the Chief Administrative Law

Judge’s Initial Determination noted that the registered mark was presumed valid,

and “Respondents [had] not met their burden in proving that it is not.” Initial Det.

at 56. The Opinion reversed that conclusion based on a crucial legal error: the ITC

failed to apply the Majority Rule and evaluated the evidence of secondary meaning

as if the registrant bore the burden of persuasion on this issue, consistent with those

courts that have adopted the Minority Rule.

      This was legal error. Amici ask the Federal Circuit to maintain and confirm

its commitment to the Majority Rule. Not only has this Court already indicated its

support of the Majority Rule, but also, the Majority Rule is compelled by the plain

language of the Lanham Act. Further, the Majority Rule is good policy (in that it



                                           7
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 15 of 41
          Case: 16-2497        Document: 109      Page: 15    Filed: 03/01/2017



encourages parties to seek registration of their marks) and is consistent with the

settled expectations of trademark owners. That is because the Majority Rule

promotes the certainty and security of investment in a branding strategy. These

benefits accrue to companies, their investors, and their consumers. The benefits

are diminished, if not all but eliminated, if the meaning of the presumption is

limited to a burden of production, which would require merely some evidence from

a challenger tending to undermine secondary meaning.

      The plain language of the Lanham Act supports the Majority Rule. It

addresses the presumption of validity to be afforded a trademark registration in two

places. First, Section 7(b) of the Act describes the effect of a certificate of

registration:

                A certificate of registration of a mark upon the principal
                register provided by this chapter shall be prima facie
                evidence of the validity of the registered mark . . . .

15 U.S.C. § 1057(b) (emphasis added). Second, Section 33(a) of the Act expands

on this concept:

                Any registration . . . of a mark registered on the principal
                register . . . shall be prima facie evidence of the validity
                of the registered mark . . . , but shall not preclude another
                person from proving any legal or equitable defense or
                defect, including those set forth in subsection (b), which
                might have been asserted if such mark had not been
                registered.




                                             8
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 16 of 41
            Case: 16-2497    Document: 109      Page: 16    Filed: 03/01/2017



Id. § 1115(a) (emphasis added). Section 33(a) makes plain that the “prima facie

evidence” may be rebutted by “proving” a “defect.” The logical reading of this is

to assign the challenger a burden of proof that never varies and is not satisfied

merely by mustering some evidence.

      History confirms the import of the plain language. The Lanham Act’s

drafters affirmatively revised the draft statute to adopt the term “prima facie”

instead of the less-certain “presumptive” because the former was understood to

shift the burden of proof. See Charles L. Cook & Theodore H. Davis, Jr.,

Litigating the Meaning of “Prima Facie Evidence” Under the Lanham Act: The

Fog and Art of War, 103 Trademark Rep. 437, 470-71 (2013) (articulating a

detailed argument for the Majority Rule from historical usage and legislative

history).

      The structure of the Lanham Act further supports the Majority Rule. An

applicant may submit to administrative and public scrutiny through the registration

process. That provides multiple opportunities for the proposed mark to be

challenged, both by the PTO and by third parties. In exchange for opening itself to

this scrutiny, the registrant obtains tangible benefits once registration is granted.

Placement of the burden of persuasion on future challengers is one of the key

benefits.




                                           9
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 17 of 41
          Case: 16-2497      Document: 109     Page: 17    Filed: 03/01/2017



      If an applicant seeks to register a mark that requires a showing of secondary

meaning, the PTO will refuse the application unless the applicant can assert facts

or make an evidentiary showing that satisfies the PTO. Even before the PTO has

completed this initial review, an interested party may offer contrary evidence for

the PTO to consider by submitting a Letter of Protest. If the Letter of Protest is

accepted by the PTO, the examiner will consider the evidence submitted during the

PTO’s ex parte review. Once the PTO reviews and is satisfied that the applicant

has established that the applied-for mark has acquired secondary meaning, the PTO

publishes the application for opposition. At this stage, anyone that would be

injured by the ultimate registration can oppose the application.

      Importantly, in this adversarial “inter partes” proceeding before the PTO’s

Trademark Trial and Appeal Board, though the applicant bears the ultimate burden

of proof that its mark has acquired distinctiveness, the opposer is first required to

come forward with enough evidence that “the board could conclude that the

applicant has not met its ultimate burden of showing acquired distinctiveness.”

Yamaha Intern. Corp. v. Hoshino Gakki Co., Ltd., 840 F. 2d 1572, 1576 (Fed. Cir.

1988). This is plainly more substantial than a burden of production – which, in

contrast to the burden of persuasion, is satisfied “as soon as evidence of invalidity

is presented.” Door Sys., Inc. v. Pro-Line Door Sys., Inc., 83 F.3d 169, 172 (7th

Cir. 1996). If a potential challenger fails to take any of these steps, and the mark



                                          10
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 18 of 41
           Case: 16-2497     Document: 109     Page: 18    Filed: 03/01/2017



achieves registration, the registration assumes its status as “prima facie evidence”

of validity.

       If a third party (such as a competitor who may have an interest in being able

to use a mark or design that is merely descriptive or lacks secondary meaning) has

remained silent through the public application process, it can still seek to cancel

the registration. If the trademark owner challenges the third party’s use of a

similar mark, the defendant may defend on the basis that the plaintiff’s mark lacks

secondary meaning – but at that point it is required to meet and rebut the “prima

facie evidence” of validity in the registration.

       Once a mark has been registered for five years, the Lanham Act forecloses

an infringer’s right to challenge its validity on all but a handful of bases. Even if a

challenger can present overwhelming evidence of the absence of secondary

meaning, once a registration has become incontestable, it is conclusive on the

question, and the challenger – whether attacking a registration or merely defending

against a claim of infringement – has no recourse on this issue. See Park ‘N Fly,

Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 205 (1985).

       If the phrase “prima facie evidence” created a presumption that imposed

only a burden of producing some evidence of invalidity, the incremental benefit of

a trademark registration would be practically meaningless during the first five

years of registration. A potential infringer considering a challenge on validity



                                          11
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 19 of 41
           Case: 16-2497    Document: 109     Page: 19    Filed: 03/01/2017



actually would be well advised to wait for the registration to issue rather than bear

the more substantial burden in a contested opposition.

       Moreover, secondary meaning is notoriously fact-specific and almost always

will involve an evaluation of conflicting evidence. Yamaha, 840 F.2d at 1581

(“[The] exact kind and amount of evidence [required to establish secondary

meaning] necessarily depends on the circumstances of the particular case.”)

(quoting In re Hehr Mfg. Co., 279 F.2d 526, 528 (C.C.P.A. 1960)); 6 McCarthy

§ 32:119 (“[B]ecause of the intangible and ephemeral nature of secondary

meaning . . . [c]ourts often deny a motion for summary judgment on the ground

that the existence or non-existence of secondary meaning can only be determined

at a full fact-finding trial.”). If merely producing some conflicting evidence were

truly enough to overcome the presumption of validity granted as the result of

publicly obtaining a trademark registration, the presumption would amount to no

protection at all.

       The Minority Rule assumes, implausibly, that Congress meant to provide

only an easily-burst bubble of protection to trademark registrants. See Door

Systems, 83 F.3d at 172 (“The presumption of validity that federal registration

confers evaporates as soon as evidence of invalidity is presented. Its only function

is to incite such evidence, and when the function has been performed the

presumption drops out of the case.”) (internal citations omitted). This approach is



                                         12
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 20 of 41
          Case: 16-2497      Document: 109     Page: 20    Filed: 03/01/2017



inconsistent with the powerful and absolute foreclosure of the right to challenge a

registration on all but a handful of bases after five years, where the registration

becomes “conclusive evidence” of several aspects of validity, including secondary

meaning. It makes far greater sense of the statutory structure of the Lanham Act if

the “prima facie evidence” language is construed to reflect a meaningful shift in the

burden of proof in favor of registrants, rather than an illusory shift in the burden of

production.

      The presumption of validity rewards companies that invest in developing

and registering their marks with important evidentiary and procedural protections

for the marks’ value. A clear endorsement of the Majority Rule in this case would

give those protections the force that Congress intended – a particularly important

statement in this critical Circuit Court, where so many trademark disputes of

national and global significance are litigated. Disputes over secondary meaning

can easily devolve into close debates over the importance of survey evidence,

evidence of third-party usage, and other factually intense matters. Treated as a

burden of proof, the presumption provides clarity and a rule of decision that tends

to make such disputes shorter, less expensive, and more predictable.




                                          13
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 21 of 41
             Case: 16-2497   Document: 109     Page: 21    Filed: 03/01/2017



II.     A STRONG PRESUMPTION OF VALIDITY                                 BENEFITS
        TRADEMARK OWNERS AND CONSUMERS.

        A.     Trademarks are critical to brands and their consumers, reflected
               in massive investment in trademarks in the modern economy.
        Placing the burden of proof squarely on the trademark challenger is not only

consistent with the text and structure of the Lanham Act – it also serves the

purposes of the Act. A strong presumption of validity permits mark owners and

consumers to enjoy the efficiencies and security that registration under the Lanham

Act has come to represent in the majority of circuits.

        A system that robustly protects trademarks provides critical benefits to

consumers. See Park 'N Fly, 469 U.S. at 193 (“Because trademarks desirably

promote competition and the maintenance of product quality, Congress determined

that ‘a sound public policy requires that trademarks should receive nationally the

greatest protection that can be given them.’”) (quoting S. Rep. No. 1333, 79th

Cong., 2d Sess., at 6 (1946)); World Intellectual Property Organization, World

Intellectual Property Report: Brands – Reputation and Image in the Global

Marketplace, WIPO Economics & Statistics Series, 2013, at 6 (“WIPO 2013

Report”) (“Brands [as protected by trademarks] help consumers to exercise their

preferences in the marketplace. They come with a reputation for quality,

functionality, reliability and other attributes, ultimately enabling consumers to

exercise choice in their decisionmaking.”). Trademarks provide consumers with



                                          14
      Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 22 of 41
          Case: 16-2497     Document: 109     Page: 22    Filed: 03/01/2017



value by reducing search costs – meaning that (for example) rather than attempting

to find a favorite beverage by examining ingredient statements, a consumer can

immediately reach for the bottle with contour-fluted lines and a red cap and

continue shopping. See William M. Landes & Richard A. Posner, The Economics

of Trademark Law, 78 Trademark Rep. 267, 271 (1988) (“[A] trademark conveys

information that allows the consumer to say to himself, ‘I need not investigate the

attributes of the brand I am about to purchase because the trademark is a shorthand

way of telling me that the attributes are the same as that of the brand I enjoyed

earlier.’”). This, in turn, allows mark owners to invest in and reliably

communicate intangible benefits like quality, avoiding a race to the bottom that

would be destructive to firms and consumers alike. See George A. Akerlof, The

Market for “Lemons”: Quality Uncertainty and the Market Mechanism, 84 Q. J.

Econ. 488, 499 (1970) (highlighting that brand names function as “an institution

which counteracts the [adverse] effects of quality uncertainty”).

      A robust system of trademark law encourages brand owners to distinguish

their products and services in ways that will be relevant and valuable to consumers.

A brand owner will have a powerful incentive to continue to deliver the features

that distinguish its goods or services, keeping its promise to its consumers, and

preserving the informational value of its trademark to the benefit of consumers.




                                         15
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 23 of 41
          Case: 16-2497     Document: 109     Page: 23   Filed: 03/01/2017



      Consumers place tremendous value on the information communicated by a

trusted brand and are willing to pay a significant premium over an unfamiliar good

of the same type. This is confirmed by research on the effects of advertising in the

highly differentiated and highly advertised market for breakfast cereals.

Households that had a history of purchasing a single brand demonstrated a

significantly lower likelihood of switching when exposed to advertising (which

communicates the differentiating features of an unfamiliar brand). The average

“switching cost” (that is, the premium consumers placed on the informational

value conveyed by their known brand) exceeded the cost of the product itself. This

meant that the average consumer would not be convinced to “switch” to a new

brand even if it was given to him or her for free. See Matthew Shum, Does

Advertising Overcome Brand Loyalty? Evidence from the Breakfast-Cereals

Market, 13 J. of Econ. & Mgmt. Strategy 241, 260 n.25 (2004) (noting that this

finding is “not inconsistent with the large number of coupons for ‘free samples’

dispensed in this industry”). Consumers highly value the ability to trust a producer

and hold it accountable for delivering consistently on its brand promise.

      Firms and their stakeholders (employees and shareholders) also benefit

because a strong trademark increases the value of a company’s brand and its

shares. Landes & Posner at 272 (“Once the reputation is created, the firm will

obtain greater profits because repeat purchases and word-of-mouth references will



                                         16
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 24 of 41
          Case: 16-2497     Document: 109     Page: 24    Filed: 03/01/2017



generate higher sales, and because consumers will be willing to pay higher prices

in exchange for lower search costs and greater assurance of consistent quality.”).

The importance and value of building strong brands through trademarks can be

enormous, both in absolute terms (tens of billions of dollars) and in terms of the

percentage of overall market capitalization of a company. The World Intellectual

Property Organization compiled the table below from three leading private sector

brand rankings in its 2013 Report:




WIPO 2013 Report at 9. These collected data conservatively show that brand

value amounted to an average (at a minimum) of one-fifth of each of these

companies’ market capitalization equaling tens of billions of dollars of value. This

demonstrates the important economic role these rights play in today’s economy

and the relative importance of these investments to successful businesses across a

wide range of industries.

      In addition, the importance and value of predictably enforceable trademark

rights is reflected in the significant revenues generated through brand licensing.

                                         17
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 25 of 41
           Case: 16-2497     Document: 109    Page: 25    Filed: 03/01/2017



Data on revenues generated by top brand licensors in 2015 show sales of licensed

merchandise in the billions of dollars annually:

                                                   Global sales of licensed
    Rank Company
                                                   merchandise (in billion USD)
      1       The Walt Disney Company                           52.5
      2       Meredith                                         20.1
      3       PVH Corp.                                         18
      4       Iconix Brand Group                                13
      5       Warner Bros. Consumer Products                    6
      6       Hasbro                                           5.9
      7       Sanrio, Inc.                                     5.9
      8       Major League Baseball                            5.5
      9       Nickelodeon                                      5.5
      10      Collegiate Licensing Company                     4.65

Tony Lisanti, Top 150 Global Licensors, License! Global, May 2016, at 5-11.

This economic activity is driven by the enforceability of the underlying

trademarks.

      Trademarks also drive value in mergers and acquisitions. WIPO found that

from 2004 to 2013, the value of the average brand-driven M&A transaction was 10

to 12 times higher than the value of the average global M&A deal. WIPO 2013

Report at 73. Firms regularly and actively seek to buy and sell brands as assets,

and these large and important markets for licensing and acquiring trademark rights

are directly impacted by the predictability with which these rights can be enforced.




                                         18
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 26 of 41
           Case: 16-2497     Document: 109      Page: 26    Filed: 03/01/2017



      While it is difficult to create a brand’s reputation, “the cost of duplicating

someone else’s trademark is small.” Landes & Posner at 272. If enforcement

rights are too costly or unpredictable, it will reduce and “may therefore eliminate

the incentive to develop a valuable trademark in the first place.” Id. A strong

presumption of validity after a registration has been secured is a rule designed to

make enforcement less costly and more predictable. This rule encourages socially

valuable investment in reputation, diverse and differentiated markets, and

consistently delivered quality.


      B.     Efficient and predictable trademark enforcement rights add value
             for businesses and consumers.
      The assignment of the burden of proof in a trademark dispute has direct

consequences for the cost and predictability of trademark litigation, and thus for

the ability of trademarks to serve their value-creating purposes.

      Because the cost of enforcing trademark rights is substantial, in evaluating

the choice of legal rules it is appropriate to consider the possibility that those costs

will increase even further. A survey of practitioners conducted by AIPLA in 2015

suggested that the cost of a trademark infringement suit frequently ranges from

several hundred thousand dollars to well over several million dollars. Richard W.

Goldstein & Donika P. Pentcheva, 2015 Report of the Economic Survey, American

Intellectual Property Law Association, at 44. To state the obvious, these costs –



                                           19
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 27 of 41
          Case: 16-2497     Document: 109     Page: 27    Filed: 03/01/2017



substantial in the best of circumstances – will increase as legal rules promote the

need for more evidence, more lawyering, and more discretionary decision-making

by courts and other tribunals.

      In addition, enforcement litigation can turn on several complex questions of

consumer reaction. Courts, as the ITC did below, can rely heavily on consumer

survey evidence commissioned for litigation to assess such questions. A single

enforcement action might involve questions of likelihood of confusion, dilution,

secondary meaning, fame and genericness, each of which is susceptible to accepted

forms of consumer survey evidence. A single litigation survey can easily cost a

litigant more than $100,000. Courts & Tribunals Subcommittee of the

International Trademark Association, Report on Best Practices in Conducting

Surveys in Trademark Matters 7 (2013) (“Costs [in the U.S.] for a complete

survey, with expert reports suitable for use at trial can range from $25,000 to

$150,000.”). Additional multiples of this expense can easily be incurred in cases

where the survey expert not only submits a report, but each side’s expert must be

presented for deposition and/or hearing testimony and the consequences (or

admissibility) of their reports must be briefed. These costs pose a substantial

burden to trademark owners of all sizes and economic status, but particularly to

small and medium-sized trademark owners.




                                         20
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 28 of 41
          Case: 16-2497      Document: 109      Page: 28     Filed: 03/01/2017



      Aside from the direct cost of litigation, enforcement efforts pose risk to mark

owners. To establish infringement, a trademark owner must always establish the

complex legal-factual basis for infringement (likelihood of confusion) with respect

to a particular defendant. This question, based as it is on thirteen separate multi-

factor standards in the thirteen circuit courts of appeal, is already difficult for

trademark owners to handicap. See Barton Beebe, An Empirical Study of the

Multifactor Tests for Trademark Infringement, 94 Cal. L. Rev. 1581 (2006). If an

enforcement effort is unsuccessful, a brand owner stands to have that precedent

cited repeatedly against it by others seeking to encroach and capitalize on the

brand’s reputation.

      A finding that the trademark owner has not established the validity of the

mark is not simply an inconvenient but distinguishable precedent; this finding can

destroy the trademark and zero-out any return on investment in the brand.

      The presumption of validity alleviates this second group of risks, by

allowing the registration to serve as “prima facie evidence” of validity and

ownership. If the presumption is not applied in a way that makes it meaningful

(and on these intricate factual questions, a burden of production is, as discussed, all

but meaningless), then the system of registration does not operate to reduce these

risks, and the value of these registered trademark rights is depleted – across all of

the important primary and secondary markets discussed above.



                                           21
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 29 of 41
           Case: 16-2497    Document: 109      Page: 29    Filed: 03/01/2017



      A strong presumption allows owners to enforce and defend their marks in

litigation at reasonable cost and with far more predictable results. This allows

mark owners to invest in their brands with confidence that their investments will be

rewarded, creating important value that businesses well understand and vigorously

pursue in practice. Consumers likewise benefit from these investments, which

encourage and allow brand owners to reliably signal quality, safety, and unique

differentiating attributes of their goods and services. A strong and predictable

system of trademark leads to a safer, more diverse, and more optimized

marketplace – all of which benefit consumers in tangible ways. The Federal

Circuit has the opportunity in this case to speak clearly on this important issue.


      C.     The ITC’s legal errors promise to increase costs and
             unpredictability for trademark owners and consumers.
      The ITC’s approach to secondary meaning in this case shows the practical

perils of treating the presumption of validity as assigning something less than a

burden of persuasion. Amici have no interest in the specific outcome of this

dispute as it relates to Converse’s sneaker mark; in particular, amici take no

position on the specifics of the fact evidence or the survey evidence, or on how

either type of evidence was presented or evaluated. Rather, the amici’s concern is

that, in three specific ways, the ITC chose a legal framework that promises to make




                                          22
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 30 of 41
          Case: 16-2497     Document: 109     Page: 30   Filed: 03/01/2017



trademark litigation generally more expensive and less predictable for mark

owners.

             1.    Evidence of third-party use must be weighed with caution.
      Amici are agnostic on the evidentiary particulars regarding third-party use in

the record of this case. Amici also are agnostic as to how exactly the ITC

evaluated that evidence. Rather, amici’s concern is with the ITC’s legal approach.

Specifically, its analytic framework not only undercuts the presumption of validity,

but does so in a way that promises to unduly increase the day-to-day enforcement

burden on mark owners.

      The modern commercial reality is that any substantial trademark owner,

particularly one with a multi-mark portfolio, is regularly barraged with

infringements and threats of infringement. If the law heightens the need to police

such infringements, then companies will have no choice but to divert resources to

enforcement and away from more socially useful endeavors like the development

of new products.

      To take one example, The Coca-Cola Company was among the leading

brand owners cited above in 2013. A simple search of the PTO online database for

“live” trademark applications or registrations reveals that the Coca-Cola parent

company, alone, is the owner of more than 400 active trademarks on file with the

PTO. The impact of a rule that would require brand owners to monitor and police



                                         23
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 31 of 41
          Case: 16-2497     Document: 109      Page: 31    Filed: 03/01/2017



(perhaps with six- or seven-figure litigation costs) every potential third-party use of

every registered mark in a brand portfolio of this size would require an

enforcement budget of hundreds of millions of dollars.

      For this reason, it has long been recognized that – as a matter of law – courts

and tribunals should tread cautiously in this area. Even an extensive list of third-

party uses can fail to negate secondary meaning where evidence of the commercial

significance of these uses is absent. See Palm Bay Imports, Inc. v. Veuve Clicquot

Ponsardin Maison Fondee En 1772, 396 F. 3d 1369, 1373-74 (Fed. Cir. 2005)

(“where the record includes no evidence about the extent of third-party uses the

probative value of this evidence is thus minimal”) (quoting Han Beauty, Inc. v.

Alberto-Culver Co., 236 F.3d 1333, 1338 (Fed. Cir. 2001)) (internal alterations

omitted); Lexington Mgmt. Corp. v. Lexington Capital Partners, 10 F. Supp. 2d

271, 283 (S.D.N.Y. 1998) (evidence of 125 other “Lexington” businesses “is not

competent evidence because it does not demonstrate that these marks are ‘actually

used by third-parties, that they were well promoted or that they were recognized by

consumers’”) (quoting Scarves by Vera, Inc. v. Todo Imports Ltd., 544 F.2d 1167,

1173 (2d Cir. 1976)).

      Furthermore, the ITC’s Opinion does not acknowledge an important legal

rule that many courts have noted: “[t]he owner of a mark is not required to police

every conceivably related use” of its mark. New York City Triathlon, LLC v. NYC



                                          24
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 32 of 41
          Case: 16-2497     Document: 109      Page: 32    Filed: 03/01/2017



Triathlon Club, Inc., 704 F. Supp. 2d 305, 331 (S.D.N.Y. 2010) (failure to enforce

against entity using NEW YORK TRIATHLON CLUB did not undermine

secondary meaning in the NEW YORK CITY TRIATHLON mark, even though

the former sponsored an annual triathlon in New York City’s Central Park)

(quoting Playboy Enters., Inc. v. Chuckleberry Publ’g, Inc., 486 F. Supp. 414, 422-

23 (S.D.N.Y. 1980)).

      The ITC’s legal approach here did not reflect this sort of caution. Amici

urge this Court to underscore that it is critical to evaluate (for example) whether

since-discontinued, historic third-party uses would have been known, or have any

significance, to the relevant consumer population at the relevant time. The ITC’s

approach does not address the evidence on this issue one way or the other. An

approach that does not cast the legally-mandated skeptical eye on laundry lists of

third-party use threatens to require inefficient over-enforcement efforts that would

clog courts and tribunals with commercially meaningless litigation.

      An additional legal concern is the need to recognize that third-party use that

amounts to deliberate copying actually supports secondary meaning in the copied

mark. See Cartier, Inc. v. Sardell Jewelry, Inc., 294 F. App’x 615, 618 (2d Cir.

2008) (“[P]laintiffs produced evidence that there are many different Tank

Francaise knockoffs or lookalikes being sold by various merchants. That there are

a number of merchants who use the words ‘Cartier style’ and ‘Tank style’ or even



                                          25
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 33 of 41
          Case: 16-2497      Document: 109     Page: 33    Filed: 03/01/2017



‘Tank Francaise’ supports the plaintiffs’ argument that Tank Francaise has

acquired secondary meaning.”).

      The Initial Determination acknowledged widespread evidence of this type of

third-party use, highlighted that the registrant had undertaken substantial expense

to combat these infringements in the relevant time frame, and noted that this

evidence weighed in favor of a finding of secondary meaning. Initial Det. at 55-56

(“The evidence shows that the CMT has been the subject of counterfeiting and

close copying, particularly since 2001.”). Yet the ITC did not address this point,

thus casting still more doubt on its legal approach to the issue of third-party use.

             2.      Evidence of secondary meaning is time sensitive and should
                     be weighed accordingly.
      In finding the trademark registration invalid, the ITC focused on evidence of

third-party use “prior to the first alleged infringement in 2003.” Opinion at 23.

This was error. The validity of the registration turns on whether the trademark had

acquired distinctiveness when it was registered (in 2013) and whether it remains

distinctive today.

      In focusing on evidence of secondary meaning prior to 2003, the ITC

appears to have relied on a doctrine relating to priority: where the junior user of a

descriptive mark can show it began using the mark in good faith before the senior

user achieved secondary meaning, the senior user cannot show priority over that

particular junior user, who is thus entitled to coexist. See 2 McCarthy § 16.34.


                                          26
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 34 of 41
          Case: 16-2497      Document: 109      Page: 34    Filed: 03/01/2017



This does not equate to a finding that the senior mark itself is invalid or lacking in

secondary meaning on the date of registration or thereafter. Rather, it represents a

defense to infringement available only to the individual defendant under specific

factual circumstances.

      Importantly, this factual situation does not provide a right to challenge the

registration of the senior user’s mark. Only if the challenger can show that it

achieved secondary meaning for itself at an earlier date than the applicant –

irrespective of the dates of first use – will the TTAB permit a third party to block

registration on this basis. Perma Ceram Enters., Inc. v. Preco Indus. Ltd., 23

U.S.P.Q.2d 1134 (T.T.A.B. 1992) (holding that an opposer “must establish priority

of acquired distinctiveness” to prevent registration of the challenged mark).

      The ITC did not evaluate whether any of the respondents in this case met the

criteria or were entitled to defend on the basis of their first use under this doctrine.

By not evaluating each individual respondent’s date of first use, the ITC appears to

have believed mistakenly that the date of the “first alleged infringement” was

relevant in some more general way to validity and enforceability.

             3.     Surveys should be weighed alongside other traditional
                    forms of evidence.
      Survey evidence can be critically important in appropriate trademark cases,

as many courts have noted. Amici are agnostic as to the merits of the particular

surveys presented in this case by the distinguished experts on both sides, and


                                           27
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 35 of 41
          Case: 16-2497      Document: 109      Page: 35   Filed: 03/01/2017



agnostic as well to the ITC’s particularized evaluation of the details of these

surveys. Rather, amici’s concern is precisely focused on the impact of the ITC’s

approach on the presumption of validity. The ITC appeared to suggest that, having

established secondary meaning to the satisfaction of the PTO, a mark owner

generally will not get the benefits of the presumption of validity if it does not

bolster the record with a new consumer survey. Yamaha, 840 F.2d at 1583 (in the

context of satisfying Section 2(f), “absence of consumer surveys need not preclude

a finding of acquired distinctiveness”).

      As noted above, the Opinion effectively discarded at the outset the notion

that the burden of proof matters – stating, without analysis, that the case would

come out the same way whether the burden was one of persuasion or production.

Unsurprisingly, then, the Opinion did not consider or acknowledge that the

presumption of validity and non-survey evidence still have important roles to play,

and should carry significant weight, once the battle of the survey experts begins.

Amici urge this Court to underscore that proposition in its opinion.

      Particularly in view of the strong presumption of validity flowing from the

registration, a trademark registrant’s traditional non-survey evidence of secondary

meaning should be carefully considered and weighed. See Centaur Commc’ns.,

Ltd. v. A/S/M Commc’ns., Inc., 830 F. 2d 1217, 1225 (2d Cir. 1987) (affirming

finding of secondary meaning based on traditional, circumstantial evidence



                                           28
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 36 of 41
          Case: 16-2497     Document: 109      Page: 36    Filed: 03/01/2017



notwithstanding two consumer surveys presented as contrary evidence);

2 McCarthy § 15:30 (“[S]urvey data is not a requirement and secondary meaning

can be, and most often is, proven by circumstantial evidence.”). While the Initial

Determination evaluated the substantial evidence presented by both parties, the

Opinion focused exclusively on the Respondents’ third-party evidence and survey

to the exclusion of the registrant’s submissions. In disputes of this kind, the

presumption of validity should allow for secondary meaning to be evaluated more

efficiently, more predictably and less expensively. A challenger should not be

found to have carried its burden of proving the absence of secondary meaning

without addressing the evidence in the record tending to show it exists.

      In addition, depending on the nature of the issues and the case, surveys can

often be centrally probative. However, it is also notoriously difficult to use

surveys as evidence of historic secondary meaning. The relevant consumer

population for assessing consumer attitudes at a point in the past is a group of

consumers at that point in the past. A contemporaneous survey commissioned for

litigation obviously cannot access such a pool of respondents. Compare

Commerce Nat’l. Ins. Servs., Inc. v. Commerce Ins. Agency, Inc., 214 F.3d 432,

440 (3d Cir. 2000) (recency of survey contributed to its being “wholly irrelevant to

whether CBI established secondary meaning in the ‘Commerce’ mark as of 1983”)

with Gen. Motors Corp. v. Lanard Toys, Inc., 468 F.3d 405, 419 (6th Cir. 2006)



                                          29
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 37 of 41
          Case: 16-2497      Document: 109     Page: 37   Filed: 03/01/2017



(remarking that “the question remains whether we should ignore all survey

evidence conducted post-infringement or accept the evidence with the

understanding that the survey does not reflect a pre-infringement world” and

selecting the latter approach); see also 2 McCarthy § 16:34 (“The better view is to

admit such [survey] evidence but give it weight appropriate to the extent that it

sheds light on consumer perceptions in the past.”). Furthermore, when historic

secondary meaning is at issue, the relevant date of secondary meaning for

enforcement purposes can be the first date of use by each infringer (which a mark

owner is not likely to discover immediately). Were courts routinely to evaluate

survey evidence to the exclusion of traditional evidence of secondary meaning, a

prudent trademark owner would have to consider undertaking litigation-style

surveys as a regular aspect of its business.

      Survey evidence of this kind is often entitled to weight, but it should not be

accepted as dispositive without evaluating the weight of other, traditional forms of

evidence of secondary meaning as well.



                                  CONCLUSION
      For the reasons stated above, amici believe that the Chief Administrative

Law Judge applied appropriate legal principles in the Initial Determination, and

that the ITC’s Opinion departed from long-accepted, legally correct and



                                          30
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 38 of 41
          Case: 16-2497    Document: 109     Page: 38   Filed: 03/01/2017



commercially important positions on the presumption of validity. For that reason,

amici support reversal.

                                             Respectfully submitted,

Date: February 3, 2017                       /s/ David H. Bernstein
                                             David H. Bernstein
                                             DEBEVOISE & PLIMPTON LLP
                                             919 Third Avenue
                                             New York, NY 10022
                                             (212) 909-6000

                                             Counsel for Amici Curiae
                                             All Market Inc., Case-Mate Inc.,
                                             General Mills, Inc., Herman Miller,
                                             Inc., Honeywell International Inc.,
                                             Mark Anthony International SRL,
                                             Owens Corning Intellectual Capital,
                                             LLC, Princeton Vanguard, LLC, and
                                             Snyder’s-Lance, Inc.




                                        31
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 39 of 41
          Case: 16-2497     Document: 109     Page: 39   Filed: 03/01/2017




                          CERTIFICATE OF SERVICE


I certify that I served a copy of the attached document on all counsel of record on
February 3, 2017 by:

             ☐ U.S. Mail

             ☐ Fax

             ☐ Hand

             ☒ Electronic Means (by E-mail or CM/ECF)



      David H. Bernstein                            /s/ David H. Bernstein
      Name of Counsel                               Signature of Counsel



Law Firm:           Debevoise & Plimpton LLP
Address:            919 Third Avenue
City, State, Zip:   New York, NY 10022
Telephone No.:      (212) 909-6696
Fax No.:            (212) 521-7696
E-mail Address:     dhbernstein@debevoise.com




                                         32
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 40 of 41
         Case: 16-2497    Document: 109    Page: 40   Filed: 03/01/2017



       CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME
    LIMITATION, TYPEFACE REQUIREMENTS, AND TYPE STYLE
                      REQUIREMENTS
     1. This brief complies with the type-volume limitation of Federal Rule of
Appellate Procedure 29(d) and 32(a) and Federal Circuit Rule 32(a).

      ☒ This brief contains         6,978        words, excluding the parts of
        the brief exempted by Federal Rule of Appellate Procedure 32(f), or

      ☐ This brief uses a monospaced typeface and contains _________ lines of
        text, excluding the parts of the brief exempted by Federal Rule of
        Appellate Procedure 32(f).

     2. This brief complies with the typeface requirements of Federal Rules of
Appellate Procedure 32(a)(5) and the type style requirements of Federal Rule of
Appellate Procedure 32(a)(6).

      ☒ This brief has been prepared in a proportionally spaced typeface using
           Microsoft Word 2010      in   14pt Times New Roman font, or

      ☐ This brief has been prepared in a monospaced typeface using [state name
        and version of word processing program] ___________________ with
        [state number of characters per inch and name of type style]
        ___________________.


Dated: February 3, 2017
                                           /s/ David H. Bernstein
                                           David H. Bernstein

                                           Counsel for Amici Curiae
                                           All Market Inc., Case-Mate Inc.,
                                           General Mills, Inc., Herman Miller,
                                           Inc., Honeywell International Inc.,
                                           Mark Anthony International SRL,
                                           Owens Corning Intellectual Capital,
                                           LLC, Princeton Vanguard, LLC, and
                                           Snyder’s-Lance, Inc.



                                      33
   Case 3:17-cv-00652-KDB-DSC Document 71-3 Filed 06/14/19 Page 41 of 41
